             Case 1:19-cv-11390-CM Document 30 Filed 06/23/21 Page 1 of 1


                                                                  Littler Mendelson, P.C.
                                                                  One Newark Center
                                                                  8th Floor
                                                                  Newark, NJ 07102


                                                                  Peter Ajalat
                                                                  Office Managing Shareholder

                                                                  Marcy A. Gilroy
                                                                  973.848.4734 direct
June 23, 2021                                                     973.848.4700 main
                                                                  973.556.1691 fax
                                                                  mgilroy@littler.com

VIA ECF
The Honorable Gabriel W. Gorenstein, U.S.M.J.
United States District Court
Southern District of New York                 0(025$1'80(1'256(0(17
500 Pearl Street
New York, New York 10007


         Re:       Gregory Levison v. CVS Rx Services, Inc.
                   Civil Action No.: 1:19-cv-11390-CM


Dear Magistrate Gorenstein:

         Littler Mendelson represent Defendant CVS Rx Services, Inc. in the above-captioned
litigation. On June 17, 2021, Your Honor issued an Order scheduling a settlement conference in
this matter for July 6, 2021. However, I am unavailable for the settlement conference as
scheduled and respectfully request the date be adjourned. I have an arbitration hearing in another
matter in Alabama starting on July 13th and will be meeting with my witnesses to prepare them
for that hearing throughout the week of July 5th, including, specifically on July 6th. The
arbitration hearing in the Alabama matter has been on the calendar since December 2020 after
being adjourned several times due to the COVID-19 pandemic.

        In accordance with the procedures set forth in Your Honor’s Standing Order Applicable
to Telephonic Settlement Conferences, I contacted your Deputy Clerk last week to obtain
alternate dates for the settlement conference. After conferring with my client and opposing
counsel, all parties are available for the settlement conference on August 3, 2021. Accordingly, I
respectfully request the settlement conference currently scheduled for July 6, 2021 at 2:30 p.m.
be adjourned and rescheduled to August 3, 2021.
                                             $SSOLFDWLRQJUDQWHG6HWWOHPHQWFRQIHUHQFHDGMRXUQHGWR
        Thank you.                           $XJXVWDWSP6XEPLVVLRQVGXH-XO\
                                             7KLVDGMRXUQPHQWKDVQRHIIHFWRQWKHSDUWLHV¶REOLJDWLRQWR
Respectfully submitted,
                                             FRPSO\DOOH[LVWLQJGHDGOLQHV
s/ Marcy A. Gilroy
                                           6R2UGHUHG
Marcy A. Gilroy

cc: Joshua S. Boyette, Esq. (via ecf)
                                              -XQH
4841-8482-3536.1 / 090142-1270
